Allowable Subject Matter
This Notice of Allowability is in response to Applicants amendments submitted 5/2/2022.
Claims 1 have been amended and claim 16 has been added new.
Claims 1 and 16 are allowed as amended.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks, filed 5/2/2022, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  Please see below for a discussion on eligibility. The Examiner thanks the attorney for amending the claims as recommended by Examiner in the interview 4/29/2022. 
Applicant’s arguments, see pages 8-9 of the Remarks, filed 5/2/2022, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1 and 16 are allowed as amended 5/2/2022.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by utilization of training a support vector machine to predict financial performance and then retraining the support vector machine, which further trains the prediction model, which is then sent into a deep learning algorithm for classification of the financial documents using natural language processing, which then allows the prediction model to project financial data into graphical visualizations, which uses the abstract idea in a meaningful way beyond general linking to the abstract idea (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1 and 16 disclose a system for projecting financial data into graphical visualization by generating a prediction model by training a support vector machine to predict financial performance, grading the support vector machine based on the results and then regrading the support vector machine, which is improving the prediction model to be sent into a deep learning algorithm to classify financial documents by extracting the financial data with natural language processing allowing the final prediction model to be used.
The closest prior art of record is:
Srivastava et al. (US 7,856,388 B1) – which discloses financial reporting and auditing for extensible business reporting language. 
Getson et al. (US 2015/0254556 A1) – which discloses allocation of capital to trading strategies for big data trading in financial markets.
Carmanna II et al. (US 2005/0144096 A1) – which discloses a financial visualization and analysis system.
Gestel et al. (T. Van Gestel et al., "Financial time series prediction using least squares support vector machines within the evidence framework," in IEEE Transactions on Neural Networks, vol. 12, no. 4, pp. 809-821, July 2001, doi: 10.1109/72.935093.) – which discloses financial time series prediction using least squares support vector machines.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 16.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “system for generating financial projections for a business entity and providing a graphical visualization of the financial projections on a display, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor performs one or more operations comprising: generating a prediction model by: training a support vector machine to predict future financial performance of a company based on a training data set comprising historical financial data of a plurality of companies across a plurality of geographies and a plurality of industries, grading a performance of support vector machine based on an output generated from the training data set, retraining the support vector machine based on the grading to improve the performance of the prediction model, and  outputting the prediction model based on the training and the retraining; receiving, as an input, financial documents comprising actual financial data of said business entity; classifying, by a deep learning processor, each financial document of the financial documents into a document type; based on the classified document type, extracting, by a natural language processor, a subset of the actual financial data from the financial documents; sorting the subset of the actual financial data into predefined categories, uploading the sorted actual financial data into a database, generating, via the prediction model, projected financial data by inputting the sorted actual financial data into the support vector machine, wherein the support vector machine is trained to generate the projected financial data by correlating data related to at least past financial performance, industry trends, and market conditions, the projected financial data comprising projected statement of income, projected balance sheet, projected statement of cash flows and variance between said actual financial data and said projected financial data using a plurality of predefined algorithms in conjunction with inputted user selectable variable parameter values, and generating graphical visualizations of said actual and projected data; and transmitting the graphical visualizations for display in an interactive manner, wherein said projected financial data visualizations are modified in dependence on a user changing one or more of said selectable variable parameter values”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683